UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-7545


RICHARD EDWARD BRILLHART; GARY L. SMITH,

                Plaintiffs - Appellants,

          v.

PATRICIA R. STANSBERRY; K. M. WHITE; UNKNOWN STAFF MEMBERS,
at FCI Petersburg Medium; FEDERAL BUREAU OF PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00686-CMH-JFA)



                             No. 08-7851


RICHARD EDWARD BRILLHART,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee,

          and

K. DONALDSON,

                Defendant.
Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-ct-03142-D)


Submitted:   February 4, 2011            Decided:   March 15, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Edward Brillhart, Gary L. Smith, Appellants Pro Se.
Christina Ann Kelley, BUREAU OF PRISONS, Butner, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     Appeal    No.      08-7851,       Richard    Edward     Brillhart

appeals a district court order and judgment granting summary

judgment to the United States and dismissing his complaint.                        We

have consolidated that appeal with Appeal No. 08-7545, in which

Brillhart    and    Gary    L.   Smith     appeal      a    district   court     order

dismissing their complaint under 28 U.S.C. § 1915A(b)(1) (2006)

for failing to state a claim.              We have reviewed the records and

the district court’s orders and affirm for the reasons stated by

the district court.         See Brillhart v. United States, No. 5:07-

ct-03142-D (E.D.N.C. Aug. 21, 2008); Brillhart v. Stansberry,

No. 1:08-cv-00686-CMH-JFA (E.D. Va. July 21, 2008).                        We grant

Brillhart’s      motion,    filed     in   each      appeal,   to   “Run   the    PLRA

Payment Concurrent.” *       Under Torres v. O’Quinn, 612 F.3d 237 (4th

Cir. 2010), 28 U.S.C. § 1915(b)(2) (2006) authorizes that no

more than 20% can be taken from an inmate’s monthly income to

pay the filing fees regardless of how many appeals are pending.

            Accordingly,         we    affirm        the     appeals     and     grant

Brillhart’s      motion.     The      Warden    of    the    Federal   Correctional

Institution in Petersburg, Virginia, shall collect and remit to

the clerk of the United States District Court for the Eastern


     *
         Gary L. Smith did not join in this motion.



                                           3
District of Virginia, and the clerk shall accept, no more than

twenty percent of an inmate’s preceding monthly income or trust

account   balance,    as    the   case   may    be,   as   payment   toward    his

filing    fees   obligation.       We    deny    without    prejudice    Smith’s

motion filed in Appeal No. 08-7545 seeking an order directing

filing fees be withdrawn consecutively and that he receive a

refund.     Smith, currently incarcerated at the USP in Marion,

Illinois, should seek relief in the court in the district in

which he is confined.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court      and   argument     would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                         4